NO. 12-17-00381-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

SCOTT DAMON RICHARDSON,                                   §    APPEAL FROM THE 354TH
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

WAYNE WOLFE,
APPELLEE                                                  §    RAINS COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Scott Damon Richardson, has filed a pro se motion to dismiss this appeal. No
decision has been delivered in this appeal. Accordingly, Appellant’s motion to dismiss is
granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered January 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 3, 2018


                                         NO. 12-17-00381-CV


                                SCOTT DAMON RICHARDSON,
                                        Appellant
                                           V.
                                     WAYNE WOLFE,
                                         Appellee


                                Appeal from the 354th District Court
                             of Rains County, Texas (Tr.Ct.No. 10299)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.